Citation Nr: 0808800	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A prior Board 
decision dated November 2003 was vacated and remanded by an 
August 2005 United States Court of Appeals for Veterans 
Claims (Court) decision.  This issue was remanded by the 
Board for further development in March 2006 and April 2007, 
and now returns again before the Board.

In April 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c)(2007).

The Board also points out that, in April 2005, the veteran 
filed a claim for service connection for Zollinger-Ellison 
syndrome; as it does not appear that this issue has been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

No evidence has been presented linking the veteran's current 
diagnosis of PTSD to in-service stressors that have been 
corroborated.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated October 2001, November 2005, May 
2006, and May 2007, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for service connection for PTSD; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  Attempts have been made to verify 
the veteran's claimed stressors.  The veteran has been 
medically evaluated in conjunction with this claim.  The 
duties to notify and assist have therefore been met.


I. Background

The veteran had active service in the U.S. Air Force from 
January 1946 to January 1949, after World War II hostilities 
ended with the Japanese surrender in August 1945.  The 
veteran's decorations included the Japan Occupation Medal.  
Service department records show he served in Okinawa from May 
1947 to September 1948. During this time, his occupational 
specialty was clerk typist, except for an approximately one 
month period during which his specialty was construction 
worker.  The evidence of record does not show that the 
veteran engaged in combat with the enemy at any time.

Service medical records show that the veteran was 
hospitalized from September to October 1947 for treatment of 
urethritis and prostatitis.  From March to April 1948, he was 
hospitalized for treatment of syphilis.  His discharge 
examination in January 1949 revealed no psychiatric 
abnormalities.

After service, the veteran sought treatment at a VA facility 
in 1951 for skin trouble.

Records from the Mayo Clinic dated in January 2001 show that 
the veteran was referred for a psychiatric evaluation.  The 
psychiatrist noted that he had previously seen the veteran in 
June 1998, at which time an anxiety disorder with some 
depressive component and some cognitive decline had been 
diagnosed.  At that time, there was not much mention of 
Okinawa experiences.  On the current visit, he was very 
emotional and repeatedly talked about some of the traumatic 
experiences over the years.  He said that he had been 15 or 
16 years old when he went to Okinawa and he experienced a lot 
of people dying around him.  He said he also saw a lot of 
Japanese women and children commit suicide under the invasion 
by the Americans.  During the typhoon season, he said, he was 
forced to retreat to a cave where there were a lot of dead 
bodies.  He also talked about the deaths of two of his sons 
and the death of a sister a couple of years ago.  

On mental status examination, the veteran had a flat affect, 
punctuated by tearfulness.  His thought content showed 
significant preoccupation with past traumatic experience.  
The impression was depression, not otherwise specified, with 
anxiety and flashbacks of the past traumatic experience.  
Cognitive decline was also noted.  The examiner noted that 
the clinical picture was different than in June 1998, in that 
the veteran was bothered by the flashbacks of past 
experiences, and seemed much more emotionally labile and 
vulnerable.

Later that month, the referring physician, a pulmonary and 
critical care physician, noted that a consultation had been 
provided by psychiatry, and that the diagnosis was PTSD.

In January 2001, the veteran was seen for a VA psychiatric 
evaluation.  The veteran was noted to have multiple medical 
problems.  He requested medication for PTSD, which had been 
prescribed by the Mayo Clinic.  He reported progressively 
worsening depression.  Chronic stressors were noted to be the 
death of his son in 1984 of Rocky Mountain Spotted Fever, and 
the murder of his other son by a grandson 2 1/2 years 
earlier, with the grandson currently serving 70 years in 
prison. In addition, he reported his sister had died a year 
earlier.  

He also reported having just missed being in World War II.  
However, he said he had to hide in caves that contained dead 
people that had committed suicide.  He reported increased 
startle response, avoidance, and flashbacks, and reported 
nightmares about killing people, and his deceased sister.  
The assessment was major depressive episode, rule out PTSD.

On a VA psychiatric evaluation in February 2001, the veteran 
gave a history of exposure to enemy fire.  He said that 
although the war had ended there were still Japanese soldiers 
who did not know the war was over.  He was also subjected to 
typhoons, one of which blew away a good friend of his who 
subsequently died.  He also said he hid from typhoons in 
"eggshell tombs" where the local inhabitants buried their 
dead.  The veteran had also been grieving over the loss of 
his sons, was in the midst of a court battle regarding his 
dismissal from his previous job, and was separated from his 
wife, after 38 years of marriage.  The impression was of 
probable prolonged PTSD, and narcissistic and histrionic 
personality traits.  He was to be referred to the PTSD 
program.

In statements received in June and September 2001, the 
veteran described his claimed stressors.  He said that he had 
been a construction worker at one time, and had suffered a 
mild heat stroke.  He said he had also had to stand guard 
duty overnight at an ammunition dump by himself.  He said his 
brother and grandmother also died while he was overseas.  He 
said there were Japanese soldiers who were not aware that the 
war was over.

From February to March 2002, the veteran was involved in a 
domiciliary PTSD program.  He related his traumatic 
experiences to purported combat in Okinawa, where he said 
Japanese troops overran the position after war was actually 
over, and to natural disaster, a typhoon.

In June 2002, the veteran testified at an RO hearing.  He 
said that he was in Okinawa soon after the peace was 
declared, and that the island had not been cleared of dead 
bodies.  He said he regularly had to do guard duty, which 
involved guarding ammunition dumps; the ammunition dumps were 
in isolated areas, and he was given a rifle but no ammunition 
while on guard duty; and he was constantly aware that there 
were Japanese still out there that didn't know the war was 
over.  He said he now relived the fear he felt during that 
time.  In addition, he said that when typhoons came through, 
they had to get in tombs where dead people were buried. He 
said that his in-service experiences had negatively affected 
his relationships and employment ever since service, but that 
he did not know what was going on for a long time.

In more recent statements, the veteran stated that he 
contracted syphilis as a result of being experimented on in 
the service.  He also indicated that he had several family 
members die while he was in service, and it was stressful for 
him to not be able to return home for their funerals.

In September 2006, a request was submitted to the U.S. Army 
and Joint Services Records Research Center (JSRRC), for an 
attempt to verify the veteran's claimed stressors.  In 
response, the JSRRC indicated that a valid stressor had not 
been given, and they were unable to research if the veteran 
stood guard duty without ammo, was forced to take cover in 
tombs, was unable to return to the U.S. for family members' 
funerals, or whether he contracted an STD as part of a 
possible experiment.

In an April 2007 Board remand, the Board essentially conceded 
that the evidence of record did show that the veteran served 
in Okinawa during a period of typhoon activity, and that the 
veteran was diagnosed with syphilis in service.  This claim 
was therefore remanded in order to determine whether the 
veteran had a valid diagnosis of PTSD based on either of 
these confirmed stressors.

The veteran received a further VA examination in May 2007.  
At that time, the veteran reported problems with long and 
short term memory, and nightmares approximately two times a 
week, involving different people harming him, sometimes 
strangers.  He reported some nightmares about service, 
particularly being on watch with a gun without ammo.  There 
was no mention of his syphilis in service or claim that it 
was a stressor that he re-experienced.  He reported averaging 
10 hours of sleep a night.  He stated that he had intrusive 
thoughts about the war, and gets easily startled.  The 
veteran had not worked in 10 to 15 years.

Upon examination, the veteran was casually groomed.  He was 
fully cooperative.  He was unshaven and appeared dysphoric.  
Speech was within normal limits with regard to rate and 
rhythm.  His mood was depressed, and affect was appropriate 
to content.  Thought processes and associations were logical 
and tight.  No loosening of associations were noted, nor was 
any confusion.  Memory was grossly intact, and the veteran 
was generally oriented in all spheres, although he did not 
know the exact date.  Hallucinations were not complained of.  
No delusional material was noted.  His insight was adequate 
as was his judgment.  He denied suicidal or homicidal 
ideation.  He was diagnosed with chronic PTSD with a GAF of 
47. 

The examiner indicated that he felt the veteran's symptoms 
were moderate and had persisted for years.  However, the 
examiner indicated that, in spite of repeated efforts to get 
the veteran to report a nexus between his PTSD symptoms and 
his verified stressor of being in a typhoon, the veteran did 
not do that.  He did report other stressors, but the examiner 
indicated that he had no way to verify those.  Therefore he 
indicated that he could not establish a nexus between the 
veteran's PTSD symptoms and a confirmed stressor.


II. Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran served overseas in Japan after the enemy 
surrendered and World War II hostilities had ended.  The 
official end of hostilities was in August 1945, and the 
veteran did not arrive in Okinawa until May 1947.  He 
primarily performed clerical duties.  The evidence 
establishes that he did not engage in combat with the enemy. 
As a result, the veteran's statements alone are insufficient 
to establish the occurrence of a service stressor.  There 
must be official service records or other credible supporting 
evidence to verify a service stressor.

However, the Board notes that, while the veteran was unable 
to provide evidence in support of some of his contentions, 
such as being on guard duty without ammunition; it was able 
to verify that the veteran contracted syphilis in service, 
and that the veteran was likely exposed to typhoon activity.  
Therefore, the veteran does have two confirmed stressors.

Even though the evidence shows that the veteran has a 
diagnosis of PTSD, and that he has confirmed stressors, there 
must still be a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor.  There is simply no medical evidence of record 
which provides such a link.  During the veteran's examination 
of May 2007, he never mentioned syphilis as a stressor, 
furthermore, the examiner specifically stated that, in spite 
of repeated efforts, he was unable to get the veteran to 
report a nexus between his PTSD symptoms and his verified 
stressor of being in a typhoon.

As there is no medical evidence of record showing a link 
between the veteran's current symptoms and an in service 
stressor, the Board finds that the requirements of service 
connection for PTSD, under 38 C.F.R. § 3.304(f), have not 
been met.  As such, the preponderance of the evidence is 
against a finding that the veteran has a current diagnosis of 
PTSD related to service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


